DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Status
Claims 1-20 have been canceled.  Claims 21, 28-30, 32 and 37 have been amended.  Claims 21-40 are presented for examination, with claims 21, 26 and 32 being independent.

Response to Arguments
Double Patenting Rejection
Applicant’s argument regarding the double patenting rejection is acknowledged.  However, the double patenting rejection is maintained because subject matters claimed in the instant application are fully disclosed in U.S. Patent No. 9,639,546. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Therefore, the double patenting is maintained.
A non-statutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a co-pending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of non-statutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of non-statutory double patenting situation, an obviousness analysis is not required for the non-statutory double patenting rejection. The non-statutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.

Claim Rejections – 35 USC §101 
Applicant’s amendment/argument with regard to rejection of claims 21-40 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 21 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim, e.g. claim 21, is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: receiving, sending , generating…, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. The claim does not attempt to realize the disclosed advantages in a reduced response time to the client’s request.  In addition, the recited one or more computing devices, to perform the steps in claim 21, are generic computer components for performing generic computer functions, e.g. “receiving, generating, formatting and sending a response”  and “receiving or sending data over a network”  that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; it does not change the analysis.  Thus, these steps do not automatically render a claim eligible.
Similar explanations apply to independent claim 32.
For the above reasons, the Examiner maintains the rejections to claims 21 and 32 and theirs dependency claims 22-25 and 33-40 under 35 U.S.C 101.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-22, 26, 28-29 and 32-34 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 14-16 of U.S. Patent No. 9,639,546; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 21-22, 26, 28-29 and 32-34 are fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 


INSTANT APPLICATION: 15/583,921
PATENT: 9,639,546
26. A system, comprising:
a plurality of compute nodes configured to implement an object-backed block-based storage service of a provider network that provides virtual block storage, comprising:
a multi-tenant object data storage service of the provider network, configured to store a plurality of data block objects for the virtual block storage;
a multi-tenant non-relational database service of the provider network, configured to store a plurality of cached block entries in a block cache for the virtual block storage; and
one or more storage protocol targets, each configured to:

receive, from a client, an access request for a particular data block, wherein the access request is formatted according to a network-based storage protocol;
in response to the receipt of the access request, generate translated access requests comprising:
a first translated access request for the non-relational database service in order to access a particular cached block entry corresponding to the particular data block; and
a second translated access request for the object data storage service in order to access a particular data block object corresponding to the particular data block;
wherein each of the translated access requests is formatted according to a respective programmatic interface for a respective one of the non-relational database service or the object data storage service;
send the first translated access request to the non-relational database service and the second translated access request to the object data storage service, via the provider network; and
send to the client a response to the access request based at least in part on a response received from one of the non-relational database service or the object data storage service, wherein the response being sent to the client is formatted according to the network-based storage protocol.










28.     The system of claim 26, wherein the access request comprises a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the cached data block entry for the particular data block maintained in the block cache non-relational database, and wherein to determine success or failure of the one or more translated access requests, the one or more protocol storage targets are configured to:
receive an acknowledgment of the update request from the non-relational database service indicating the success or failure of the update to complete.

29.     The system of claim 26,
wherein the access request is a read request directed to the particular data block;
wherein in response to the receipt of the read request the one or more storage protocol targets are each further configured to determine a current storage location for the particular data block in the block cache of the non-relational database service or in the object data storage service;
wherein the translated access requests comprise a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database service or a request to get the particular data block object for the particular data block from the object data storage service; and






wherein to send to the client the response to the access request formatted according to the network-based storage protocol, the one or more protocol storage targets are each configured to send the particular cached data block entry or the particular data block object.

21.  A method, comprising: 
       performing, by one or more computing devices:
        receiving, from a client, a read request for a particular data block in virtual block storage, wherein the read request is formatted according to a network-based storage protocol, wherein the virtual block storage is implemented using an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage; and
in response to receiving the read request:
        generating a translated read request, comprising formatting the read request according to a programmatic interface for the non-relational database and sending, over a network, the translated read request to the non-relational database to get a particular cached block entry corresponding to the particular data block;
    generating another translated read request comprising formatting the read request according to a programmatic interface for the object data store and sending, over a network, the other translated read request to the object data store to get a particular data block object corresponding to the particular data block; and
     sending to the client a response to the read request formatted according to the network-based storage protocol, wherein the response includes a first one received of either the particular cached data block entry from the non-relational database or the particular data block object from the object data store.

22.     The method of claim 21, further comprising:
      identifying one or more of the plurality of cached data block entries to move to a respective one or more data block objects in the plurality of data block objects at the object data store;
     
   selecting at least one of the identified cached data block entries according to a cache management scheme;
      sending the at least one cached data block entry to update the respective data block object for the at least one cached data block entry; and
      in response to determining that the respective data block object was updated, deleting the at least one cached data block entry from the non-relational database.






















































































32.     One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more processors cause the one or more processors to perform:
receiving access requests for data blocks in virtual block storage, wherein the access requests are formatted according to network-based storage protocol,
wherein the virtual block storage is implemented using an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving an access request for a particular data block from a first client:


generating translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; and

the object data store in order to access a particular data block object corresponding to the particular data block;
wherein respective ones of the translated access requests are formatted according to a respective programmatic interface for the non-relational database or the object data store;
sending the respective ones translated access requests via a provider network to respective ones of the non-relational database and the object data store in order to perform the access request; and
sending to the first client a response to the access request based at least in part on a response to the translated access request that is received from one of the non-relational database service or the object data storage service, wherein the response to the access request being sent to the first client is formatted according to the network-based storage protocol; and
in response to receiving another access request for the particular data block from a second client:
performing said generating the translated access requests and said sending the one or more translated access requests for the other access request; and
                sending to the second client a response to the other access request based on a response received from one of the non-relational database service or the object data storage service, wherein the response being sent to the second client is formatted according to the network-based storage protocol.



33.     The one or more non-transitory, computer-readable storage media of claim 32, wherein the access request is a write request directed to the particular data block, wherein the translated access requests comprise an update request to update the particular cached data block entry for the particular data block maintained at the non-relational database, and wherein the program instructions cause the one or more computing devices to perform:
receiving an acknowledgment of the update request from the non-relational database indicating success or failure of the update.




34.     The one or more non-transitory, computer-readable storage media of claim 32,
wherein the access request is a read request directed to the particular data block;
wherein in response to receiving the read request the program instructions cause the one or more processors to implement determining a current storage location for the particular data block in the block cache of the non-relational database or in the object data store;

wherein the translated access requests comprise a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store; and
	wherein in said sending to the client the response to the access request formatted according to the network-based storage protocol, the program instructions cause the one or more processors to implement sending the particular cached data block entry or the particular data block object.


1. A system, comprising:
a plurality of compute nodes, each comprising a hardware processor, configured to implement an object-backed block-based storage system that provides virtual block storage, comprising:
an object data store, configured to store a plurality of data block objects for the virtual block storage;
a non-relational database, configured to store a plurality of cached block entries in a block cache for the virtual block storage;

one or more storage protocol targets, each configured to:
receive, from a client, an access request for a particular data block, wherein the access request is formatted according to a network-based storage protocol;
in response to the receipt of the access request, generate one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;

wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent;
send the one or more translated access request messages; and
in response to a determination of the success or failure of the one or more translated access requests, send to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request; and
one or more cache management agents, configured to:
select a cached data block entry in the non-relational database according to a cache management scheme;
send the cached data block entry to the object data store to update the respective data block object for the cached data block entry; and
in response to determining that the respective data block object was updated, delete the cached data block entry from the non-relational database.

2. The system of claim 1, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the cached data block entry for the particular data block maintained in the block cache non-relational database, and wherein to determine
the success or failure of the one or more translated access requests, the one or more protocol storage targets are configured to:
receive an acknowledgment of the update request from the non-relational database indicating the success or failure of the update to complete.

3.     The system of claim 1,
wherein the access request is a read request directed to the particular data block;
wherein in response to the receipt of the read request the one or more storage protocol targets are each further configured to determine a current storage location for the particular data block in the block cache of the non-relational database or in the object data store;

wherein the one or more translated access requests is a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store;
wherein said determination of the success or failure of the one or more translated access requests is based, at least in part, on receipt of the particular cached data block entry or the particular data block object; and
wherein to send to the client the response to the access request formatted according to the network-based storage protocol, the one or more protocol storage targets are each configured to send the particular cached data block entry or the particular data block object.

5.     A method, comprising:
performing, by one or more computing devices:
receiving, via a network at a storage protocol target, an access request for a data block in virtual block storage maintained in an object-backed block-based data store from a client, wherein the access request is formatted according to network-based storage protocol, wherein the object-backed block-based data store comprises an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving the access request:
generating one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent; and
sending the one or more translated access requests to the at least one of the non-relational database or the object data store in order to perform the access request;
identifying, at a cache management agent, one or more of the plurality of cached block entries to move to the object data store: and
in response to identifying the one or more cached block entries:
selecting a cached block entry of the one or more cached block entries according to a cache management scheme;
sending the cached data block entry to the object data store to update the respective data block object for the cached block entry; and
in response to determining that the respective data block object was updated, deleting the cached block entry from the non-relational database.

6.     The method of claim 5, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the particular cached data block entry for the particular data block in the block cache maintained at the non-relational database.

7.     The method of claim 5, further comprising
in response to determining success or failure of the one or more translated access requests, sending to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request.

8.     The method of claim 7,
wherein the access request is a read request directed to the particular data block, wherein the one or more translated access requests comprises:
a request to get the particular cached data block entry for the particular data block in the block cache maintained at the non-relational database; and
a request to get the particular data block object from the object data store;
wherein said sending to the client the response to the access request formatted according to the network-based storage protocol comprises sending a first one received at the storage protocol target of either the particular cached data block entry from the non-relational database or the particular data block object from the object data store.

9. The method of claim 5, wherein the identifying of one or more cached block entries to move to the object data store comprises issuing a
query for cached block entries that have not been moved to the object data store based at least in part on an attribute associated with the cached block entries, wherein values of the attribute are indexed. 

10. The method of claim 9, wherein the cache management scheme comprises user-defined size for the block cache, wherein the at least one identified cached block entry is selected in order to enforce the user-defined size of the block cache.

11. The method of claim 5, where said receiving the access request, said generating the one or more translated access requests, and said sending the one or more translated access requests are performed in such a way as to be Portable Operating System Interface (POSIX) compliant.

12.    (Original) The method of claim 5, further comprising:
receiving, at the object-backed block-based data store, an allocation request for the virtual block storage from a storage client;
in response to receiving the allocation request:
allocating the block cache in the non-relational database and the plurality of data objects in the object data store;
provisioning the storage protocol target for receiving access requests for the virtual block storage; and
sending an identifier for the storage protocol target to the storage client such that the storage client may direct access requests formatted according to the network-based storage protocol to the storage protocol target.

13.  The method of claim 5, wherein the object-backed block-based data store is implemented as an object-backed block-based storage service that is part of a provider network, wherein the non-relational database is a multi-tenant non-relational database service that is implemented as part of the provider network, wherein the object data store is a multi-tenant object data storage service implemented as part of the provider network, and wherein the network-based storage protocol is Internet Small Computer Interface (iSCSI).

14. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement:
receiving, via a network at a storage protocol target, an access request for a data block in virtual block storage maintained in an object-backed block-based data store from a client, wherein the access request is formatted according to network-based storage protocol, wherein the object-backed block-based data store comprises an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage;
in response to receiving the access request:
generating one or more translated access requests to send to:
the non-relational database in order to access a particular cached block entry corresponding to the particular data block; or
the object data store in order to access a particular data block object corresponding to the particular data block;
wherein each of the one or more translated access requests are formatted according to a respective programmatic interface for either the non-relational database or the object data store to which the translated access request is sent;
sending the one or more translated access requests to the at least one of the non-relational database or the object data store in order to perform the access request; and
in response to determining success or failure of the one or more translated access requests, sending to the client a response to the access request formatted according to the network-based storage protocol, wherein the response indicates the success or failure of the access request;
identifying, at a cache management agent one or more of the plurality of cached block entries to move to the object data store; and
in response to identifying the one or more cached block entries:
selecting a cached block entry of the one or more cached block entries according to a cache management scheme;
sending the cached data block entry to the object data store to update the respective data block object for the cached block entry; and
in response to determining that the respective data block object was updated, deleting the cached block entry from the non-relational database.

15. The non-transitory, computer-readable storage medium of claim 14, wherein the access request is a write request directed to the particular data block, wherein the one or more translated access requests is an update request to update the particular cached data block entry for the particular data block maintained at the non-relational database, and wherein, in said determining the success or failure of the one or more translated access requests, the program instructions cause the one or more computing devices to implement:
receiving an acknowledgment of the update request from the non-relational database indicating the success or failure of the update.


16. The non-transitory, computer-readable storage medium of claim 14,
wherein the access request is a read request directed to the particular data block;
wherein in response to receiving the read request the program instructions cause the one or more computing devices to implementing determining a current storage location for the particular data block in the block cache of the non-relational database or in the object data store;
wherein the one or more translated access requests is a request to get the particular cached data block entry for the particular data block from the current storage location at the non-relational database or a request to get the particular data block object for the particular data block from the object data store;
wherein said determining the success or failure of the one or more translated access requests is based, at least in part, on receiving the particular cached data block entry or the particular data block object; and
wherein in said sending to the client the response to the access request formatted according to the network-based storage protocol, the program instructions cause the one or more computing devices to implement sending the particular cached data block entry or the particular data block object.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-25 and 32-40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 21-25 and 32-40 are directed to the abstract idea to searching documents by using geometric constraints. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 21
             Independent claim 21 recites limitations of:
A method, comprising:
performing, by one or more computing devices:
receiving, from a client, a read request for a particular data block in virtual block storage, wherein the read request is formatted according to a network-based storage protocol, wherein the virtual block storage is implemented using an object data store storing a plurality of data block objects for the virtual block storage and a non-relational database storing a block cache that includes a plurality of cached block entries for the virtual block storage; and
in response to receiving the read request:
generating a translated read request, comprising formatting the read request according to a programmatic interface for the non-relational database and sending, over a network, the translated read request to the non- relational database to get a particular cached block entry corresponding to the particular data block;
generating another translated read request comprising formatting the read request according to a programmatic interface for the object data store and sending, over the network, the other translated read request to the object data store to get a particular data block object corresponding to the particular data block; and
sending to the client a response to the read request formatted according to the network-based storage protocol, wherein the response includes a first one received of either the particular cached data block entry from the non-relational database or the particular data block object from the object data store.
The limitations of receiv(ing) …, generat(ing) …, generat(ing) …, send(ing)…, is a process that, under its broadest reasonable interpretation, describe an abstract idea.  These steps as described are conventional activities amount to no more than implementing the abstract idea with a computerized system.  The claim does not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Note that the limitations, in the instant claim, are done by the generically recited computer products. The generically recited computer elements such as “one or more computing devices” do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data gathering and processing do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Independent claim and 32
Similar with claims 21, The limitations of receiv(ing) …, gemerat(ing)…, translat(ing)…, send(ing) …, send(ing)…,  is a process that, under its broadest reasonable interpretation, describe an abstract idea.  These steps as described are conventional activities amount to no more than implementing the abstract idea with a computerized system.  The claim does not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Note that the limitations, in the instant claim, are done by the generically recited computer products. The generically recited computer elements such as “one or more non-transitory computer-readable storage media”, do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  Further, the non-transitory computer-readable storage media are generic computer components.  Accordingly, the generic computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea; thus, the claim is not patent eligible.

Claims 22-25 and 33-40
The limitations as recited in claims 22-25 and 33-40 are simply describe the concepts of accessing virtual block storage.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 22-25 and 33-40 are directed to abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 26, preambles of the claim recite a system, indicating physical structures.  However, bodies of the claims recite only compute nodes that are not defined within the specification as being specific physical structures, e.g., “a pool of compute nodes configured to implement one or more respective block cache management agent ...”, paragraph [0042] of specification.  These compute nodes have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “compute nodes” coupled with functional language “configured to”.  However, in order to successfully invoke the sixth paragraph, a three-prong test must be met. Namely, (1) the claim must use means-plus-function language or a term used as a substitute for “means” that is a generic placeholder; (2) the phrase “means” or the substitute term is modified by functional language; and (3) the phrase “means” or the substitute term is not modified by sufficient structure or material for performing the claimed function. While the above claim pass the first two prongs of the three prong test, it does not pass the third prong. There is no explicit recitation in the claim of any corresponding physical structures, material, or acts for the claimed function. Therefore, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph has not been successfully invoked.  For that reason, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor.

If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claims 27-31 are rejected for the same reason, due to their dependence on the above rejected claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/20/2022